                                                                                      PS/CD




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 NELSON RODRIGUEZ,

               Petitioner,

        v.                                                19--CV-06839 MAT
                                                          ORDER
 ATTORNEY GENERAL WILLIAM P.
 BARR, U.S. Attorney General and
 JEFFREY SEARLS, Field Office Director
 Buffalo Federal Detention Facility
 ("BFDF"),

               Respondents.


       Pro se Petitioner, Nelson Rodriguez, is a civil immigration detainee currently held

at the Buffalo Federal Detention Facility. He has filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2241. Docket Item 1.


                                       DISCUSSION


       The filing fee for a petition for a writ of habeas corpus is $5.00.         28 U.S.C.

§ 1914(a). Whenever a civil immigration detainee submits a petition for a writ of habeas

corpus, the prisoner must either (1) pay the filing fee or (2) submit a motion to proceed in

forma pauperis. Under 28 U.S.C. 1915(a)(1), the in forma pauperis motion must include
an affidavit or affirmation establishing that the petitioner is unable to pay the fees and

costs for the proceedings.1

          Here, Petitioner did not pay the $5.00 filing fee nor did he submit a motion to

proceed in forma pauperis.


                                               CONCLUSION


          For the reasons set forth above, the Clerk of Court shall administratively terminate

the Petition without prejudice. Petitioner is granted leave to move to re-open, no later

than thirty days from the date of this Order, by either (1) paying the filing fee ($5.00)

or (2) submitting a motion to proceed in forma pauperis that establishes Petitioner’s

inability to pay fees and costs.2


                                                    ORDER


          IT IS HEREBY ORDERED that the Clerk of Court shall administratively terminate

this action without prejudice without filing the Petition or assessing a filing fee; and it is

further

          ORDERED that the Clerk of Court shall send to Petitioner a form motion to proceed

in forma pauperis; and it is further




          1
         The Court has ordered that a form motion to proceed in forma pauperis with supporting affirmation
be mailed to the petitioner. The form also is available at http://www.nywd.uscourts.gov/pro-se-forms.
          2
            Such an administrative termination is not a "dismissal" for purposes of the statute of limitations,
and if the case is reopened following the terms of this order, it is not subject to the statute of limitations time
bar if it was originally filed timely. See Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule);
McDowell v. Delaware State Police, 88 F.3d 188, 191 (3d Cir. 1996); see also Williams-Guice v. Bd. of
Educ., 45 F.3d 161, 163 (7th Cir. 1995).


                                                        2
         ORDERED that if Petitioner wishes to re-open this action, he shall so notify this

Court, in writing, no later than thirty days from the date of this Order; Petitioner’s writing

shall include either (1) a motion to proceed in forma pauperis that includes an affidavit or

affirmation establishing his inability to pay fees and costs, or (2) the $5.00 filing fee; and

it is further

         ORDERED that upon the petitioner’s submission of either (1) a motion to proceed

in forma pauperis, or (2) the $5.00 filing fee, the Clerk of Court shall re-open this case.



         SO ORDERED.

Dated:          November 21, 2019
                Rochester, New York


                                                  s/ Michael A. Telesca

                                              MICHAEL A. TELESCA
                                              UNITED STATES DISTRICT JUDGE




                                              3
